391 Pa. 102 (1958)
Shepherd Estate.
Supreme Court of Pennsylvania.
Argued November 12, 1957.
January 6, 1958.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
*103 Joseph W. deFuria, with him deFuria, Larkin and deFuria, for appellant.
Edward D. McLaughlin, for appellee.
OPINION PER CURIAM, January 6, 1958:
The decree of the lower Court is affirmed on the able opinion of Judge DIGGINS dated February 2, 1956, which is reported in 10 Pa. D. & C. 2d 712. Each party shall pay their own costs.